Citation Nr: 1807513	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-24 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to September 1974.  He testified at a hearing before the Board of Veterans' Appeals (Board) in April 2015.  A transcript of the hearing has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

At the April 2015 Board hearing, the Veteran testified to receiving treatment for respiratory disorder symptoms on or about 1978 at the VA Medical Centers (VAMC) in Philadelphia, Pennsylvania and Reading, Pennsylvania.  Further, he also testified to receiving respiratory disorder treatment at the Miami, Florida VAMC in the 1990s.  It does not appear that VA has attempted to obtain those records.  As such, remand is necessary.

The record also reflects that the Veteran is currently receiving treatment at the VAMC in Montrose, New York.  The Montrose VAMC treatment documents associated with the record end in January 2014.  As such, the most recent VA treatment records should be obtained on remand.

Finally, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C. § 1111 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2017).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

The Veteran's April 1974 service entrance examination was negative for any respiratory disorders upon his entry into service.  Despite this, an August 1974 Medial Evaluation Board examination and report found that he had preexisting recurrent asthma with bronchitis, which led to his subsequent discharge.

A respiratory disorder examination was performed in August 2012.  The Veteran was diagnosed with asthma, chronic bronchitis, and chronic obstructive pulmonary disease (COPD).  At the conclusion of the examination, the examiner found that the Veteran had a prior medical history of hay fever, allergic asthma, pneumonitis, and tobacco but that there was very little medical evidence (if any at all) to support the claim that the in-service episodes caused permanent damage to the lungs.  

However, neither the Medical Board nor the VA examiner had clear and unmistakable evidence of the nature of the Veteran's pre-service respiratory disorder.  It has been variously described as asthma, bronchitis, hay fever, pneumonitis, COPD, and as attributed to tobacco use.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide any pre-service medical assessments or treatment regarding any respiratory complaints or diagnoses.

2. Obtain updated VA treatment records from the Montrose, New York VAMC.

3.  Contact the Philadelphia, Pennsylvania, Reading, Pennsylvania, and Miami, Florida VAMCs and request that they provide all treatment records related to the Veteran's currently-diagnosed respiratory disorders from January 1978 to the present (Pennsylvania) or January 1990 to the present (Florida).  If such treatment records have been destroyed or are otherwise unavailable, the record should note such unavailability, and the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  

4.  Only if pre-service medical records are submitted, return the August 2012 respiratory examination report to the examiner who conducted the examination for an addendum opinion.  If the original examiner is unavailable, a new clinician may be assigned to address the requested opinion.  

The relevant documents in the record should be made available to the examiner/clinician, who should indicate on the report that he/she has reviewed the documents in conjunction with the opinion rendered.  

Examination of the Veteran is not required unless the examiner/clinician determines that an examination is necessary to provide a reliable opinion.  

If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner/clinician is asked to address the following:

* Did the Veteran's asthma, chronic bronchitis, and/or COPD "clearly and unmistakably" (obviously or manifestly) exist prior to his entry into active duty in April 1974?  

* For each respiratory disorder found to have "clearly and unmistakably" existed prior to service, was the respiratory disorder "clearly and unmistakably" (obviously or manifestly) not aggravated by military service?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disability.

For each respiratory disorder in which the answer to either question above is no, is it "at least as likely as not" (50 percent or greater probability) that the respiratory disorder was due to an in-service injury, event or disease?  

In rendering the opinions, the examiner/clinician is asked to address the following:

* The Veteran's repeated in-service treatment for pneumonia.

* The Veteran's April 2015 testimony that during service he was exposed to fumes from "gas bombs" during basic training.

* The Veteran's history of smoking.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit remains denied, issue a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Veterans Claims Court (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




